UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 08-7010


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

EDGAR NELSON PITTS, a/k/a Marlon Smith,

                  Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Lynchburg.    James C. Turk, Senior
District Judge. (6:94-cr-70068-jct-2)


Submitted:    February 19, 2009            Decided:   February 24, 2009


Before WILKINSON, DUNCAN, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Edgar Nelson Pitts, Appellant Pro Se. Thomas Jack Bondurant,
Jr., Assistant United States Attorney, Roanoke, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Edgar Nelson Pitts appeals from the district court’s

order granting in part his 18 U.S.C. § 3582(c)(2) (2006) motion

for reduction of sentence based on the crack cocaine amendments

to the Sentencing Guidelines.            The district court reduced Pitts’

sentence to the minimum of the amended Guidelines range.                       Pitts

asserts   that    the    district      court    erred   in   failing   to    further

reduce    his    sentence.        However,       the    district     court    lacked

jurisdiction     to     further   reduce       Pitts’   sentence.      See     United

States v. Dunphy, 551 F.3d 247 (4th Cir. 2009).                    Accordingly, we

affirm the district court’s order and deny Pitts’ motion for

appointment of counsel.           We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before       the   court    and     argument     would   not     aid   the

decisional process.

                                                                             AFFIRMED




                                          2